Appeal from an order requiring certain of defendant’s officials and employees to submit to an examination before trial under sections 288 and 289 of the Civil Practice Act. The action was brought to recover for services rendered after employment by the defendant in connection with the management and sale of the assets of the Iroquois Pulp & Paper Co., Inc., a bankrupt corporation, which it is pleaded was indebted to a large amount to the defendant. The answer denies the employment and all of the allegations of the complaint except that the bankrupt was indebted to the defendant. The order appealed from permits an examination as to the identity of the directors of defendant in 1932, 1933 and 1934, and the officials of the bankrupt who voted in favor of a resolution adopted by the bankrupt in connection with the voluntary bankruptcy; as to the amount of bonds or other securities of the bankrupt held by the defendant at the time of the bankruptcy, the amount of money loaned by the defendant to the bankrupt at about the time of the bankruptcy, the moneys received by defendant from the sale of personal property of the bankrupt, together with a description of the property sold and the amount received, the source of $1,000 which plaintiff asserts was paid him by defendant on account of services, also the officers, agents, etc., of the defendant who were engaged in conducting the bankrupt business between November 1, 1932, and December 31, 1932. Nothing is shown to indicate that the information sought *1008will not be needed by the plaintiff upon the trial of the cause. Order unanimously affirmed, with ten dollars costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.